UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                  6/8/2021
---------------------------------------------------------------X
BELKIS COLON,                                                  :
                                                               :   20-CV-7704 (LTS) (RWL)
                                    Plaintiff,                 :
                                                               :
                  - against -                                  :   ORDER
                                                               :
COMMISSIONER OF SOCIAL SECURITY,                               :
                                                               :
                                    Defendant.                 :
                                                               :
---------------------------------------------------------------X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

        On October 6, 2020, Chief Judge Swain referred this matter to the undersigned for

a report and recommendation and notified the parties that they could consent to this

Court’s jurisdiction in order to speed up resolution of the case. (Dkts. 7, 9.) The parties

have not replied to that notice and have now indicated that they will brief dispositive

motions on which the undersigned will draft a report and recommendation. (Dkt. 18.)

        Before briefing is complete, the Court invites the parties to consider consenting to

this Court’s jurisdiction for all purposes consistent with Dkt. 7 so that it may issue an order

rather than a report and recommendation, thereby speeding up resolution of this case

and conserving judicial resources. By June 18, 2021, the parties shall file a joint letter

indicating whether they consent to this Court’s jurisdiction for all purposes. (If the parties

are not in agreement, the letter shall not reflect the individual position of either party.) If

the parties consent to this Court’s jurisdiction, they shall also file the form attached to Dkt.

7 by that date.




                                                        1
                                          SO ORDERED.


                                          _________________________________
                                          ROBERT W. LEHRBURGER
                                          UNITED STATES MAGISTRATE JUDGE

Dated: June 8, 2021
       New York, New York

Copies transmitted this date to all counsel of record.




                                             2
